                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 1 of 30



                    1      LEXINGTON LAW GROUP
                           Howard Hirsch, State Bar No. 213209
                    2      Ryan Berghoff, State Bar No. 308812
                           503 Divisadero Street
                    3      San Francisco, CA 94117
                           Telephone: (415) 913-7800
                    4      Facsimile: (415) 759-4112
                           hhirsch@lexlawgroup.com
                    5      rberghoff@lexlawgroup.com
                    6      Attorneys for Plaintiff
                           KATHLEEN SMITH
                    7

                    8

                    9

                  10                                       UNITED STATES DISTRICT COURT
                  11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  12

                  13
                           KATHLEEN SMITH, on behalf of herself and all               Case No. 4:18-cv-06690-HSG
                  14       others similarly situated,
                                                                                      FIRST AMENDED CLASS ACTION
                  15                                 Plaintiff,                       COMPLAINT
                  16              v.
                  17       KEURIG GREEN MOUNTAIN, INC.,
                  18                                 Defendant.
                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R

                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 2 of 30



                    1                      Plaintiff Kathleen Smith (“Plaintiff”), on behalf of herself and those similarly
                    2      situated, based on information, belief and investigation of her counsel, except for information
                    3      based on personal knowledge, hereby alleges:
                    4                                              INTRODUCTION
                    5               1.     The problems associated with plastic waste management are increasing on a local,
                    6      national and global scale. This affects the amount of plastic in the ocean, in freshwater lakes and
                    7      streams, on land, and in landfills. Nearly 90% of plastic waste is not recycled, with billions of
                    8      tons of plastic becoming trash and litter. As consumers become increasingly aware of the
                    9      problems associated with plastic waste, they are increasingly susceptible to marketing claims
                  10       reassuring them that the plastic used to make and package the products that they purchase are
                  11       recyclable. Many consumers concerned with the proliferation of plastic waste actively seek to
                  12       purchase products that are either compostable or recyclable to divert such waste from the ocean
                  13       and landfills. Seeking to take advantage of consumers’ concerns, defendant Keurig Green
                  14       Mountain, Inc. (“Defendant”) markets and sells plastic single serve coffee pods as recyclable,
                  15       when the pods cannot in fact be recycled.
                  16                2.     This Complaint seeks to remedy Defendant’s unlawful, unfair and deceptive
                  17       business practices with respect to the advertising, marketing and sales of plastic single serve pods
                  18       that contain coffee and that are labeled as “recyclable” (the “Products”).1 The Products are
                  19       advertised, marketed and sold as recyclable. However, even if consumers take the many steps
                  20       required to place the Products in their recycling bins, they are not in fact recyclable because
                  21       municipal recycling facilities (“MRFs”) are not properly equipped to capture and segregate such
                  22       small materials, nor can they handle such materials since they are inevitably contaminated with
                  23       foil and food waste. Furthermore, even to the extent facilities exist that are capable of
                  24       segregating the Products from the general waste stream, and then cleaning any contamination in
                  25       the Products, the Products end up in landfills anyway as there is no market to reuse the Products
                  26
                  27       1
                               For example, one popular Product is sold under the brand name K-Cup®.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -1-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 3 of 30



                    1      or convert them into a material that can be reused or used in manufacturing or assembling another
                    2      item.
                    3              3.     Despite Defendant’s marketing and advertising of the Products as recyclable,
                    4      Defendant knows that the Products typically end up in landfills. Defendant’s representations that
                    5      the Products are recyclable are material, false, misleading and likely to deceive members of the
                    6      public. These representations also violate California’s legislatively declared policy against
                    7      misrepresenting the characteristics of goods and services.
                    8              4.     Plaintiff purchased the Products in reliance on Defendant’s false representations
                    9      that the Products are recyclable. Plaintiff viewed Defendant’s false representations on the labels
                  10       and other marketing materials for the Products. If Plaintiff had known that the Products were not
                  11       recyclable, Plaintiff would not have purchased the Products and would have instead sought out
                  12       single serve pods or other coffee products that are otherwise compostable, recyclable or reusable.
                  13       At a minimum, she would not have paid as much as she did if she knew the Products could not be
                  14       recycled. Defendant thus breached its express warranty under the California Commercial Code §
                  15       2313; violated the California Consumers Legal Remedies Act (“CLRA”) by making
                  16       representations that the Products have characteristics, benefits and qualities which they do not
                  17       have and by advertising the Products without the intent to sell them as advertised; and violated
                  18       the Business and Profession Code § 17200 based on fraudulent, unlawful and unfair acts and
                  19       practices.
                  20               5.     Plaintiff and the Class seek an order enjoining Defendant’s acts of unfair
                  21       competition and other unlawful conduct, an award of damages to compensate them for
                  22       Defendant’s acts of unfair competition, false and misleading advertising, and breaches of
                  23       warranty, and restitution to the individual victims of Defendant’s fraudulent, unlawful and unfair
                  24       acts and practices.
                  25                                                    PARTIES
                  26               6.     Plaintiff Kathleen Smith is a resident of Lafayette, California. Plaintiff is
                  27       concerned about the environment and seeks out products that are compostable, recyclable or
                  28       reusable so that she can minimize her impact on the environment in general and on the country’s
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -2-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 4 of 30



                    1      plastic waste problems in particular. Therefore, Plaintiff specifically selected the Products in
                    2      reliance on Defendant’s representations that the Products are recyclable. The false
                    3      representations are located on the labels and other marketing materials for the Products. Had
                    4      Plaintiff known that the Products are not recyclable in Lafayette or anywhere else, she would not
                    5      have purchased the Products or would not have paid as much as she did for the Products.
                    6             7.      Defendant Keurig Green Mountain, Inc. is a Delaware corporation with its
                    7      principal place of business in Burlington, Massachusetts. Defendant Keurig Green Mountain,
                    8      Inc. manufactures, distributes and sells the Products in California.
                    9                                        JURISDICTION AND VENUE
                  10              8.       By removing this case to federal court, Defendant has alleged that this Court has
                  11       jurisdiction over the claims asserted herein individually and on behalf of the Class pursuant to 28
                  12       U.S.C. § 1332(d)(2). See Notice of Removal, filed Nov. 2, 2018 [ECF Docket No. 1] (“Notice of
                  13       Removal”).
                  14              9.       This Court has jurisdiction over Defendant because it is a corporation or other
                  15       entity that has sufficient minimum contacts in California, is a citizen of California, or otherwise
                  16       intentionally avails itself of the California market either through the distribution, sale or
                  17       marketing of the Products in the State of California or by having a facility located in California so
                  18       as to render the exercise of jurisdiction over it by the California courts consistent with traditional
                  19       notions of fair play and substantial justice.
                  20              10.      Venue is proper pursuant to 28 U.S.C. § 1391(a) because Defendant is a resident
                  21       of this District pursuant to 28 U.S.C. § 1391(c), and a substantial part of the events or omissions
                  22       giving rise to the claim occurred in this District.
                  23              11.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3.5(b)): This action arises in
                  24       Contra Costa County, in that a substantial part of the events which give rise to the claims asserted
                  25       herein occurred in Contra Costa County. Pursuant to L.R. 3-2(c), all civil actions which arise in
                  26       Contra Costa County shall be assigned to the San Francisco Division or the Oakland Division.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -3-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 5 of 30



                    1                                           BACKGROUND FACTS
                    2             12.     In the past decade humans across the globe have produced 8.3 billion metric tons
                    3      of plastic, most of it in disposable products that end up as trash. Of the 8.3 billion tons produced,
                    4      6.3 billion tons have become plastic waste and only 9% of that has been recycled. The
                    5      Environmental Protection Agency estimates that Americans alone disposed of more than 33
                    6      million tons of plastic in 2014, most of which was not recycled. While California has a goal to
                    7      achieve a 75% recycling rate by 2020, California’s recycling rate is actually in decline. In 2015,
                    8      California’s recycling rate was 50%, dropping to 47% in 2015 and down to 44% in 2017.
                    9             13.     The staggering amount of plastic waste accumulating in the environment is
                  10       accompanied by an array of negative side effects. For example, plastic debris is frequently
                  11       ingested by marine animals and other wildlife, which can be both injurious and poisonous.
                  12       Floating plastic is also a vector for invasive species, and plastic that gets buried in landfills can
                  13       leach harmful chemicals into ground water that is absorbed by humans and other animals. Plastic
                  14       litter on the streets and in and around our parks and beaches also degrades the quality of life for
                  15       residents and visitors. More recently, scientists have discovered that plastic waste releases large
                  16       amounts of methane, a powerful greenhouse gas, as it degrades. Thus, plastic waste is also
                  17       thought to be a significant potential cause of global climate change. Consumers, including
                  18       Plaintiff, actively seek out products that are compostable, recyclable or reusable to prevent the
                  19       increase in global waste and to minimize their environmental foot print.
                  20              14.     Single serve coffee pods have received extensive criticism for their contribution to
                  21       the plastic waste crisis. For instance, on January 7, 2015, an anonymous person posted a
                  22       YouTube video entitled “Kill the K-Cup,” which portrays an apocalyptic scene in which giant
                  23       alien monsters who are themselves composed of K-Cups® invade a city and fire missile and
                  24       bullet-like K-Cups® at terrified citizens. The video concludes with the message “Kill The K-
                  25       Cup Before It Kills Our Planet,” and provides statistics to drive home the point that single serve
                  26       coffee pods have dire consequences to the environmental health of the planet. Nearly 1 million
                  27       people viewed the video, which spawned the popular hashtag #KillTheKCup and the
                  28       killthekcup.org website.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -4-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 6 of 30



                    1             15.     According to online estimates, in 2014 alone over 9.7 billion K-Cups® were
                    2      produced, enough to circle the globe 12.4 times. As consumer backlash to single serve coffee
                    3      pods has increased over the years, even the inventor of K-Cups®, John Sylvan, has publicly
                    4      stated his regret for inventing them and expressed doubts about whether they could ever be
                    5      recycled.
                    6             16.     The Legislature of the State of California has declared that “it is the public policy
                    7      of the state that environmental marketing claims, whether explicit or implied, should be
                    8      substantiated by competent and reliable evidence to prevent deceiving or misleading consumers
                    9      about the environmental impact of plastic products.” Cal. Pub. Res. Code § 42355.5. The policy
                  10       is based on the Legislature’s finding that “littered plastic products have caused and continue to
                  11       cause significant environmental harm and have burdened local governments with significant
                  12       environmental cleanup costs.” Id. § 42355(a).
                  13              17.     The California Business and Professions Code § 17580.5 makes it “unlawful for
                  14       any person to make any untruthful, deceptive, or misleading environmental marketing claim,
                  15       whether explicit or implied.” Pursuant to that section, the term “environmental marketing claim”
                  16       includes any claim contained in the Guides for use of Environmental Marketing Claims published
                  17       by the Federal Trade Commission (the “Green Guides”). Ibid; see also 16 C.F.R. § 260.1, et seq.
                  18       Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a
                  19       product or package is recyclable. A product or package shall not be marketed as recyclable
                  20       unless it can be collected, separated, or otherwise recovered from the waste stream through an
                  21       established recycling program for reuse or use in manufacturing or assembling another item.” 16
                  22       C.F.R. § 260.12(a).
                  23              18.     The Green Guides’ definition of “recyclable” is consistent with reasonable
                  24       consumer expectations. For instance, the dictionary defines the term “recycle” as: (1) convert
                  25       (waste) into reusable material, (2) return (material) to a previous stage in a cyclic process, or (3)
                  26       use again. Oxford Dictionary, Oxford University Press 2018. Accordingly, reasonable consumers
                  27       expect that products advertised, marketed, sold, labeled and/or represented as recyclable will be
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -5-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 7 of 30



                    1      collected, separated or otherwise recovered from the waste stream through an established
                    2      recycling program for reuse or use in manufacturing or assembling another item.
                    3             19.     In an attempt to counter negative publicity regarding the impacts of single serve
                    4      coffee pods, and to take advantage of consumers’ concerns with respect to the environmental
                    5      consequences caused by such products, Defendant advertises, markets and sells the Products as
                    6      recyclable. More specifically, the packaging of Defendant’s Products state that consumers can
                    7      “Have your cup and recycle it, too,” in large green font. Adjacent to that statement on
                    8      Defendant’s packaging are instructions for how to recycle, including illustrations with the terms
                    9      “PEEL,” “EMPTY,” and “RECYCLE,” accompanied by the chasing arrow symbol that is
                  10       commonly used and understood to mean that a product is recyclable. These claims are uniform,
                  11       consistent and prominently displayed on each of the Products’ labels. Following is a
                  12       representative example of a Product label:
                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                          -6-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 8 of 30



                    1             20.     Defendant’s marketing, advertising and promotional materials for the Products,
                    2      including Defendant’s website, also uniformly represent that the Products are recyclable. For
                    3      instance, Defendant’s website advertises the Products as recyclable as follows:
                    4

                    5

                    6

                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                          -7-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
                             Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 9 of 30



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                  10
                                  21.     The claims made by Defendant that the Products are recyclable are uniform,
                  11
                           consistent and material. Because the claims are false and misleading, ordinary consumers,
                  12
                           including members of the Class, are likely to be deceived by such representations.
                  13
                                  22.     MRFs in the United States, including those in California (and including in
                  14
                           particular the facility that handles recycling in Lafayette, California), are not properly equipped to
                  15
                           capture materials as small as the Products or to segregate such small items from the general waste
                  16
                           stream. The problem of “smalls” is well-documented and well known in the recycling industry.
                  17
                           This problem is exacerbated because the Products’ already small size is further reduced when the
                  18
                           Products are compressed into recycling bins and then compacted by recycling collection trucks
                  19
                           prior to being delivered to MRFs. Ultimately, by the time they reach the sorting line of a typical
                  20
                           recycling facility, the Products are likely to be crushed, compacted and mangled. Of course
                  21
                           Plaintiff and consumers have no way of discerning the precise size and shape of the Products after
                  22
                           consumers place the Products in their recycling bins.
                  23
                                  23.     Defendant’s recycling instructions require consumers to go through a number of
                  24
                           time-consuming steps in order to recycle the Products, including waiting until the Products cool,
                  25
                           separating the foil lid from the plastic pod, and removing the pod’s contents. Worse yet,
                  26
                           Defendant’s instructions exacerbate the deceptiveness of Defendant’s representations that the
                  27
                           Products are recyclable by ensuring that the Products will not be recycled. For instance, while
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -8-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 10 of 30



                    1      Defendant instructs consumers to “peel [the] lid and dispose,” the foil lid on the Products is
                    2      extraordinarily difficult to remove as the foil sticks to the edge of the plastic cup and there is no
                    3      extra tab (as one would find on a yogurt container, for instance) to use to peel off the lid. From a
                    4      recycling standpoint, the inevitable presence of foil on the Products is contamination that renders
                    5      the Products impossible or extremely difficult to recycle.
                    6               24.     In addition, while Defendant instructs consumers to “Empty” the Product and
                    7      “Compose or dispose of contents,” Defendant also explicitly states that the paper filter attached to
                    8      the inside of the Products “can remain.” By instructing consumers that they can leave the filter in
                    9      place, Defendant is ensuring that some coffee grounds will also remain. In fact, in many of
                  10       Defendant’s advertisements, the Products are placed in the recycling bin with coffee grounds
                  11       clearly visible, as evidenced by the web page depicted above. And in some of Defendant’s video
                  12       advertisements, both the coffee grounds and foil are visible in and on the Products as they are
                  13       placed in the recycling bin.2 Thus, following Defendant’s instructions inevitably leads to further
                  14       contamination issues, as the Products will be placed in recycling bins with foil remnants, used
                  15       coffee grounds and a paper filter inside. From a recycling standpoint, this contamination renders
                  16       the Products impossible or extremely difficult to recycle. The fact that MRFs typically process
                  17       waste at speeds of 25 to 40 tons per hour makes it even less likely that small, compacted and
                  18       contaminated single serve coffee pods such as the Products will be collected, separated or
                  19       otherwise recovered from the waste stream.
                  20                25.     Even in the rare instance where the Products can be segregated and cleaned of any
                  21       contamination, the Products still end up in landfills as there is no market to reuse the Products or
                  22       convert them into a material that can be reused or used in manufacturing or assembling another
                  23       item.
                  24                26.     Worse yet, by encouraging consumers to place the Products in recycling bins,
                  25       Defendant is contaminating the recycling stream with unrecyclable materials that will hinder the
                  26       ability of recycling facilities to properly recycle items that are legitimately recyclable. And the
                  27       2
                               https://www.keurig.com/recyclable (last visited Dec. 20, 2018).
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -9-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 11 of 30



                    1      contamination on the Products themselves is also likely to contaminate other materials that would
                    2      otherwise be recyclable. Environmentally motivated consumers who purchase the Products in the
                    3      belief that they are recyclable are thus unwittingly hindering recycling efforts. Moreover,
                    4      Plaintiff and consumers have no way of knowing whether the Products are actually segregated
                    5      from the general waste stream, cleaned of contamination, or reused or converted into a material
                    6      that can be reused or used in manufacturing or assembling another item.
                    7             27.      Most consumers believe that if their Products are accepted into a recycling
                    8      program, then those Products are recyclable. And consumers who spend the time and effort to
                    9      follow Defendant’s cumbersome recycling instructions do not expect that the Products will end
                  10       up in a landfill. However, the Products will end up in a landfill as they cannot be recycled by
                  11       MRFs in the United States, including those in California (and including in particular the facility
                  12       that handles recycling in Lafayette, California). Defendant’s representations that the Products are
                  13       recyclable are therefore per se deceptive under the Green Guides and under California law.
                  14              28.      Many recycling facilities in California and elsewhere have refuted Defendant’s
                  15       recycling claims or otherwise instructed consumers to place single serve coffee pods, including
                  16       those labeled as recyclable like the Products, in the trash. For instance, the following California
                  17       localities or waste management companies have explicitly stated that single serve coffee pods,
                  18       including those labeled as recyclable like the Products, should be placed in the trash:
                  19                    a. Berkeley
                                        b. Cal-Waste Recovery Systems (localities in Sacramento, Calaveras, Alpine and San
                  20
                                           Joaquin Counties)
                  21                    c. El Dorado County
                                        d. Eureka
                  22
                                        e. Lake County
                  23                    f. Lincoln
                                        g. Los Angeles
                  24
                                        h. Mission Country Disposal (Los Osos, Cayucos, Cambria and Harmony)
                  25                    i. Monterey County
                                        j. Mill Valley
                  26
                                        k. Morro Bay
                  27                    l. Paradise
                                        m. Redding
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -10-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 12 of 30



                    1                    n. Sacramento
                                         o. San Luis Obispo County
                    2
                                         p. South County Sanitary (Avila Beach, Shell Beach, Pismo Beach, Grover Beach,
                    3                       Oceano, Arroyo Grando and Nipomo)
                                         q. Shasta County
                    4
                                         r. Tri-CED Community Recycling (Hayward and Union City)
                    5                    s. Truckee

                    6              29.      By way of example, San Luis Obispo County, Lake County, the Town of Truckee,

                    7      and the City of Lincoln have all stated, “Coffee Capsules [Are] Never Recyclable Curbside.”

                    8      These jurisdictions go on to explain, “Coffee capsule creators often tout their products as

                    9      ‘recyclable.’ In theory, the plastic portion of a coffee capsule is (not the lid or filter). In practice,

                  10       however, the cups are actually too small to be captured and recycled in recycling facilities where

                  11       objects are separated based on size and density.”3

                  12               30.      The Green Guides are clear: “if any component significantly limits the ability to

                  13       recycle the item, any recyclable claim would be deceptive. An item that is made from recyclable

                  14       material, but because of its shape, size or some other attribute is not accepted in recycling

                  15       programs, should not be marketed as recyclable.” 16 C.F.R. § 260.12(d). Here, the Products are

                  16       not recyclable due to their small size, their contamination with foil, filter paper and food waste,

                  17       and the lack of a market to recycle them. Defendant’s marketing of the Products as recyclable is

                  18       thus a direct violation of the Green Guides.

                  19               31.      Because the Products are not recyclable, Defendant cannot make any recycling

                  20       claims as to the Products. However, at a minimum, Defendant is required to clearly and

                  21       prominently qualify recyclable claims to avoid deception about the availability of recycling

                  22       programs and collection sites to consumers if consumers do not have access to facilities that can

                  23       recycle their products. 16 C.F.R. § 260.12(b). A marketer may only make an unqualified

                  24       recyclable claim if a substantial majority of consumers or communities have access to recycling
                           3
                  25        https://www.iwma.com/guide/coffee-capsules/ (last visited Dec. 19, 2018)
                  26       https://lakecountyrecycles.com/guide/coffee-capsules/ (last visited Dec. 19, 2018)
                           https://www.keeptruckeegreen.org/guide/coffee-capsules/ (last visited Dec. 19, 2018)
                  27
                           https://www.recyclinginlincoln.com/guide/coffee-capsules/ (last visited Dec. 19, 2018).
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -11-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 13 of 30



                    1      facilities capable of recycling the items.4 Id. § 260.12(b)(1). Because a substantial majority of
                    2      consumers do not have access to recycling facilities capable of recycling the Products, Defendant
                    3      must at a minimum qualify any recyclability claim about the Products.
                    4               32.     According to the Green Guides, marketers may qualify recyclable claims by
                    5      stating the percentage of consumers or communities that have access to facilities that recycle the
                    6      item. 16 C.F.R. § 260.12(b)(2). In the alternative, marketers may use qualifications that vary in
                    7      strength depending on facility availability. Ibid. Thus, the strength of the qualification depends
                    8      on the level of access to an appropriate facility. For example, if recycling facilities are available
                    9      to slightly less than a substantial majority of consumers or communities where the item is sold,
                  10       the Green Guides recommend that a marketer should qualify the recyclable claim by stating “this
                  11       product may not be recyclable in your area,” or “recycling facilities for this product may not exist
                  12       in your area.” Ibid. If recycling facilities are available only to a few consumers, the Green
                  13       Guides recommend a marketer to qualify its recyclable claim by stating “this product is
                  14       recyclable only in a few communities that have appropriate recycling facilities.” Ibid. Under
                  15       these guidelines, to the extent Defendant can make any recycling claim at all for the Products,
                  16       Defendant must provide an unequivocally strong qualification for its recyclability claim because
                  17       few, if any, consumers have access to recycling facilities capable of recycling the Products.
                  18                33.     Defendant’s labeling for the Products states: “Check locally to recycle empty cup.”
                  19       This statement does not comply with the Green Guides. The Green Guides specifically state that
                  20       this type of qualification is deceptive. In Green Guide Example 4, the qualification “[c]heck to
                  21       see if recycling facilities exist in your area” is considered deceptive because it does not
                  22       adequately disclose the limited availability of recycling programs. 16 C.F.R. § 260.12, Example
                  23       4. Defendant’s qualification is nearly identical to the deceptive statement identified in Example 4
                  24       because it advises the consumer to check for the availability of recycling programs, rather than
                  25       inform the consumer of the extremely limited chance that the Products will ultimately be
                  26       recycled. In fact, Defendant’s qualification exacerbates the misrepresentation that the Products
                  27       4
                               A “substantial majority” means at least 60 percent. 16 C.F.R. § 260.12(b)(1).
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -12-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 14 of 30



                    1      are recyclable by suggesting that the Products are recyclable everywhere, and that a consumer
                    2      need only check locally to find out how to recycle the Products.
                    3              34.    Worse yet, even if a consumer followed Defendant’s directive to “[c]heck locally,”
                    4      many recycling facilities (which are often operated by private companies) are unwilling to answer
                    5      detailed consumer inquiries about their recycling capabilities.
                    6              35.    Not only does this qualification violate the Green Guides, but it is also not likely to
                    7      be understood by a reasonable consumer.5 Plaintiff and most other consumers believe that if their
                    8      municipality offers recycling services, then all products marketed as “recyclable” can be recycled.
                    9      Thus, most consumers will place the Products in the recycling bin under the false impression that
                  10       the Products can be recycled, when the Products cannot in fact be recycled in their area. In
                  11       addition, most consumers will follow Defendant’s cumbersome recycling instructions despite the
                  12       fact that the Products cannot be recycled and Defendant’s instructions are misleading and
                  13       incomplete. Defendant’s labeling, advertising and marketing claims that the Products are
                  14       recyclable are therefore likely to deceive a reasonable consumer.
                  15               36.    Defendant has buried other disclaimers about the recyclability of the Products on
                  16       its website. For instance, Defendant’s website has stated at some times, “[w]e recommend
                  17       checking with your local municipality or waste hauler to determine if your community recycles
                  18       #5 plastic.” See Defendant’s Request for Judicial Notice In Support of Motion to Dismiss, Exh. 2
                  19       [ECF No. 19]. This disclaimer is problematic since, even if a local recycling facility was willing
                  20       to answer such an inquiry, and even if the response was favorable, this does not mean that the
                  21       facility is capable of recycling the Products due to their size, contamination, and the lack of a
                  22       market for them to be recycled. In fact, Defendant’s webpage for Frequently Asked Questions
                  23       (“FAQ”) asks whether the new recyclable K-Cup® are recyclable everywhere, to which the
                  24       website responds “[t]he new recyclable K-Cup® pods, which can be easily identified through our
                  25       on-the-box packaging and with a #5 recycling symbol on the bottom of the pod itself, can be
                  26
                           5
                  27        The examples in the Green Guides are specifically provided by the Federal Trade Commission
                           as its “views on how reasonable consumers likely interpret certain claims.” 16 C.F.R. § 260.1(d).
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -13-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                               Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 15 of 30



                    1      recycled in communities that accept #5 plastics. Polypropylene (#5) is currently accepted for
                    2      recycling in approximately 61% of communities in the U.S. and 93% of communities in Canada.
                    3      Please check with your local community to confirm.”6 Defendant’s FAQ is misleading for the
                    4      same reason its website disclaimer is misleading: it indicates to a consumer that the Products are
                    5      recyclable solely because they are made of #5 plastic, regardless of their size, contamination, and
                    6      lack of market for them to be recycled, which is not the case.
                    7               37.     Plaintiff places a high priority on environmental concerns in general, and on the
                    8      negative consequences regarding the proliferation of plastic waste in particular. In shopping for
                    9      coffee products for her home, Plaintiff was particularly concerned about the recyclability of
                  10       single serve pods that contain coffee. Based on the labeling and advertising of Defendant’s
                  11       Products, Plaintiff believed that the Products are recyclable in all locations, including Lafayette,
                  12       California, where Plaintiff resides. Defendant’s representations that the Products are recyclable
                  13       are thus material to Plaintiff.
                  14                38.     Plaintiff purchased the Products numerous times over the course of the past couple
                  15       years directly from Defendant’s website believing the recycling claims both on the Products’
                  16       packaging as well as the website. For instance, on October 1, 2016 and November 25, 2016,
                  17       Plaintiff purchased from Defendant’s website Green Mountain Coffee Roasters Breakfast Blend
                  18       Decaf, K-Cup Box 24 ct., labeled as recyclable. Plaintiff purchased the Products in reliance on
                  19       Defendant’s representations that the Products are recyclable, when they are not in fact recyclable
                  20       in Lafayette, California or anywhere else. Plaintiff followed Defendant’s instructions on the
                  21       labeling to recycle the Products, but was not aware that the Products would end up in a landfill
                  22       anyway. Had Plaintiff and the other members of the Class known that the Products are not
                  23       recyclable — contrary to Defendant’s representations — they would not have purchased the
                  24       Products or would not have paid as much as they did for the Products.
                  25                39.     Plaintiff continues to desire to purchase recyclable single serve coffee pods.
                  26       Plaintiff would purchase single serve coffee pods manufactured by Defendant in the future if
                  27       6
                               http://www.keurigrecycling.com/faq/ (last visited Dec. 20, 2018).
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -14-
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 16 of 30



                    1      Defendant’s representations that the Products are recyclable are true. Plaintiff would like to buy
                    2      recyclable single serve coffee pods from Defendant in the future, but is unable to determine with
                    3      confidence, based on the labeling and other marketing materials, whether the Products are truly
                    4      recyclable. Plaintiff would not have purchased the Products, or would not have paid as much as
                    5      she did for the Products, if Defendant had disclosed that the Products were not recyclable.
                    6             40.     Defendant is aware that the Products are not recyclable, yet Defendant has not
                    7      undertaken any effort to notify its end use customers of the problem. Defendant’s failure to
                    8      disclose that the Products are not recyclable is an omission of fact that is material to Plaintiff and
                    9      the other members of the Class.
                  10                                        CLASS ACTION ALLEGATIONS
                  11              41.     Plaintiff brings this suit individually and as a class action pursuant to Federal Rule
                  12       of Civil Procedure Rule 23, on behalf of herself and the following Class of similarly situated
                  13       individuals:
                  14                      All persons who purchased the Products for personal, family or
                  15                      household purposes in California (either directly or through an
                  16                      agent) during the applicable statute of limitations period (the
                  17                      “Class”). Specifically excluded from the Class are Defendant; the
                  18                      officers, directors or employees of Defendant; any entity in which
                  19                      Defendant has a controlling interest; and any affiliate, legal
                  20                      representative, heir or assign of Defendant. Also excluded are any
                  21                      judicial officer presiding over this action and the members of
                  22                      his/her immediate family and judicial staff, and any juror assigned
                  23                      to this action.
                  24              42.     Plaintiff is unable to state the precise number of potential members of the proposed
                  25       Class because that information is in the possession of Defendant. However, the number of Class
                  26       members is so numerous that joinder would be impracticable for purposes of Rule 23(a)(1). The
                  27       exact size of the proposed Class and the identity of its members will be readily ascertainable from
                  28       the business records of Defendant and Defendant’s retailers as well as Class members’ own
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -15-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 17 of 30



                    1      records and evidence. In its Notice of Removal, Defendant avers that the proposed Class may
                    2      have well over 100 members. See Notice of Removal ¶ 15. Thus, joinder of such persons in a
                    3      single action or bringing all members of the Class before the Court is impracticable. The
                    4      disposition of the claims of the members of the Class in this class action will substantially benefit
                    5      both the parties and the Court.
                    6             43.     There is a community of interest among the members of the proposed Class in that
                    7      there are questions of law and fact common to the proposed Class for purposes of Rule 23(a)(2),
                    8      including whether Defendant’s labels, advertisements and packaging include uniform
                    9      misrepresentations that misled Plaintiff and the other members of the Class to believe the
                  10       Products are recyclable when they are not. Proof of a common set of facts will establish the
                  11       liability of Defendant and the right of each member of the Class to relief.
                  12              44.     Plaintiff asserts claims that are typical of the claims of the entire Class for
                  13       purposes of Rule 23(a)(3). Plaintiff and all members of the Class have been subjected to the same
                  14       wrongful conduct because they have purchased the Products that are labeled and sold as single
                  15       serve coffee pods that are recyclable, when they are not in fact recyclable.
                  16              45.     Plaintiff will fairly and adequately represent and protect the interests of the other
                  17       members of the Class for purposes of Rule 23(a)(4). Plaintiff has no interests antagonistic to
                  18       those of other members of the Class. Plaintiff is committed to the vigorous prosecution of this
                  19       action and has retained counsel experienced in complex litigation of this nature to represent her.
                  20       Plaintiff anticipates no difficulty in the management of this litigation as a class action.
                  21              46.     Class certification is appropriate under Rule 23(b)(2) because Defendant has acted
                  22       on grounds that apply generally to the Class, so that final injunctive relief or corresponding
                  23       declaratory relief, is appropriate respecting the Class as a whole. Defendant utilizes advertising
                  24       campaigns that include uniform misrepresentations that misled Plaintiff and the other members of
                  25       the Class.
                  26              47.     Class certification is appropriate under Rule 23(b)(3) because common questions
                  27       of law and fact substantially predominate over any questions that may affect only individual
                  28       members of the Class. These common legal and factual questions, which do not vary among
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -16-
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 18 of 30



                    1      Class members and which may be determined without reference to the individual circumstances
                    2      of any Class member include, but are not limited to the following:
                    3                    a. whether Defendant advertises and markets the Products by representing that
                    4                        the Products are recyclable;
                    5                    b. whether the Products are recyclable as advertised and labeled by Defendant;
                    6                    c. whether Defendant’s marketing, advertising and labeling claims regarding the
                    7                        recyclability of the Products are likely to deceive a reasonable consumer;
                    8                    d. whether Defendant knows the Products cannot be recycled;
                    9                    e. whether Defendant’s recycling instructions are adequate;
                  10                     f. whether Defendant’s representations regarding the recyclability of the Products
                  11                         are likely to be read and understood by a reasonable consumer;
                  12                     g. whether Defendant’s representations regarding the recyclability of the Products
                  13                         are in compliance with the Green Guides;
                  14                     h. whether Defendant’s claims regarding the recyclability of the Products would
                  15                         be material to a reasonable consumer of the Products;
                  16                     i. whether Defendant’s conduct in advertising, marketing and labeling of the
                  17                         Products constitutes a violation of California consumer protection laws;
                  18                     j. whether Defendant’s representations concerning the Products constitute
                  19                         express warranties with regard to the Products;
                  20                     k. whether Defendant breached the express warranties it made with regard to the
                  21                         Products;
                  22                     l. whether Defendant’s representations regarding recycling constitute
                  23                         representations that the Products have characteristics, benefits or qualities
                  24                         which they do not have;
                  25                     m. whether Defendant advertised its Products without an intent to sell them as
                  26                         advertised;
                  27                     n. whether Defendant has been unjustly enriched from the sale of the Products;
                  28                     o. whether punitive damages are warranted for Defendant’s conduct and, if so, an
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -17-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 19 of 30



                    1                         appropriate amount of such damages; and
                    2                     p. whether Plaintiff and the Class members are entitled to injunctive, equitable
                    3                         and monetary relief.
                    4              48.    Defendant utilizes marketing, advertisements and labeling that include uniform
                    5      misrepresentations that misled Plaintiff and the other members of the Class. Defendant’s claims
                    6      regarding the recyclability of the Products are one of the most prominent features of Defendant’s
                    7      marketing, advertising and labeling of the Products. Nonetheless, the Products are not in fact
                    8      recyclable. Thus, there is a well-defined community of interest in the questions of law and fact
                    9      involved in this action and affecting the parties.
                  10               49.    Proceeding as a class action provides substantial benefits to both the parties and
                  11       the Court because this is the most efficient method for the fair and efficient adjudication of the
                  12       controversy. Class members have suffered and will suffer irreparable harm and damages as a
                  13       result of Defendant’s wrongful conduct. Because of the nature of the individual Class members’
                  14       claims, few, if any, could or would otherwise afford to seek legal redress against Defendant for
                  15       the wrongs complained of herein, and a representative class action is therefore appropriate, the
                  16       superior method of proceeding, and essential to the interests of justice insofar as the resolution of
                  17       Class members’ claims are concerned. Absent a representative class action, members of the Class
                  18       would continue to suffer losses for which they would have no remedy, and Defendant would
                  19       unjustly retain the proceeds of its ill-gotten gains. Even if separate actions could be brought by
                  20       individual members of the Class, the resulting multiplicity of lawsuits would cause undue
                  21       hardship, burden and expense for the Court and the litigants, as well as create a risk of
                  22       inconsistent rulings which might be dispositive of the interests of the other members of the Class
                  23       who are not parties to the adjudications or may substantially impede their ability to protect their
                  24       interests.
                  25                                          FIRST CAUSE OF ACTION
                  26               (Plaintiff, on Behalf of Herself and the Class, Alleges Breach of Express Warranty)
                  27               50.    Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 49 of
                  28       this Complaint.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -18-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 20 of 30



                    1             51.     The Uniform Commercial Code § 2-313 provides that an affirmation of fact or
                    2      promise made by the seller to the buyer which relates to the goods and becomes part of the basis
                    3      of the bargain creates an express warranty that the goods shall conform to the promise.
                    4             52.     As detailed above, Defendant marketed and sold the Products as recyclable.
                    5      Defendant’s representations that the Products are recyclable constitute affirmations of fact made
                    6      with regard to the Products as well as descriptions of the Products.
                    7             53.     Defendant’s representations regarding the recyclability of the Products are
                    8      uniformly made in the Products’ advertising, internet sites and other marketing materials, and on
                    9      the Products’ labeling and packaging materials, and are thus part of the basis of the bargain
                  10       between Defendant and purchasers of the Products.
                  11              54.     California has codified and adopted the provisions of the Uniform Commercial
                  12       Code governing express warranties (Cal. Com. Code § 2313).
                  13              55.     At the time that Defendant designed, manufactured, sold and distributed the
                  14       Products, Defendant knew that the Products were not recyclable.
                  15              56.     As set forth in the paragraphs above, the Products are not recyclable and thus do
                  16       not conform to Defendant’s express representations to the contrary. Defendant has thus breached
                  17       its express warranties concerning the Products.
                  18              57.     On July 23, 2018, Plaintiff sent a pre-suit demand letter to Defendant notifying
                  19       Defendant that the Products are not recyclable. Defendant therefore has actual and constructive
                  20       knowledge that the Products are not recyclable and were thus not sold as marketed and
                  21       advertised.
                  22              58.     As a direct and proximate result of Defendant’s breach of express warranties,
                  23       Plaintiff and Class members have suffered damages.
                  24              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                          -19-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 21 of 30



                    1                                      SECOND CAUSE OF ACTION
                    2                 (Plaintiff, on Behalf of Herself and the Class, Alleges Violations of the
                                   California Consumers Legal Remedies Act – Injunctive Relief and Damages)
                    3
                                  59.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 58 of
                    4
                           this Complaint.
                    5
                                  60.     Plaintiff and the Class members purchased the Products for personal, family or
                    6
                           household purposes.
                    7
                                  61.     The acts and practices of Defendant as described above were intended to deceive
                    8
                           Plaintiff and the Class members as described herein and have resulted and will result in damages
                    9
                           to Plaintiff and the Class members. These actions violated and continue to violate the CLRA in at
                  10
                           least the following respects:
                  11
                                          a.      In violation of Section 1770(a)(5) of the CLRA, Defendant’s acts and
                  12
                                  practices constitute representations that the Products have characteristics, uses or benefits
                  13
                                  which they do not;
                  14
                                          b.      In violation of Section 1770(a)(7) of the CLRA, Defendant’s acts and
                  15
                                  practices constitute representations that the Products are of a particular quality, which they
                  16
                                  are not; and
                  17
                                          c.      In violation of Section 1770(a)(9) of the CLRA, Defendant’s acts and
                  18
                                  practices constitute the advertisement of the Products without the intent to sell them as
                  19
                                  advertised.
                  20
                                  62.     By reason of the foregoing, Plaintiff and the Class members have suffered
                  21
                           damages.
                  22
                                  63.     By committing the acts alleged above, Defendant violated the CLRA.
                  23
                                  64.     In compliance with the provisions of California Civil Code § 1782, on July 23,
                  24
                           2018, Plaintiff provided written notice to Defendant of her intention to seek damages under
                  25
                           California Civil Code § 1750, et seq., and requested that Defendant offer an appropriate
                  26
                           consideration or other remedy to all affected consumers. As of the date of this complaint,
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                          -20-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 22 of 30



                    1      Defendant has not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil
                    2      Code §§ 1780(a)(1) and 1781(a).
                    3             65.        Pursuant to California Civil Code § 1780(a)(2) Plaintiff and the Class members are
                    4      entitled to an order enjoining the above-described wrongful acts and practices of Defendant,
                    5      providing actual and punitive damages and restitution to Plaintiff and the Class members, and
                    6      ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and
                    7      proper by the Court under California Civil Code § 1780.
                    8             Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.

                    9                                          THIRD CAUSE OF ACTION
                  10                      (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                        Alleges Violations of California Business & Professions Code § 17200,
                  11
                                                    et seq. Based on Fraudulent Acts and Practices)
                  12
                                  66.        Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 65 of
                  13
                           this Complaint.
                  14
                                  67.        Under Business & Professions Code § 17200, any business act or practice that is
                  15
                           likely to deceive members of the public constitutes a fraudulent business act or practice.
                  16
                                  68.        Defendant has engaged and continues to engage in conduct that is likely to deceive
                  17
                           members of the public. This conduct includes, but is not limited to, representing that the Products
                  18
                           are recyclable.
                  19
                                  69.        Plaintiff purchased the Products in reliance on Defendant’s representations that the
                  20
                           Products are recyclable. Defendant’s claims that the Products are recyclable are material, untrue
                  21
                           and misleading. These recyclable claims are prominent on all of Defendant’s marketing,
                  22
                           advertising and labeling materials, even though Defendant is aware that the claims are false and
                  23
                           misleading. Defendant’s claims are thus likely to deceive both Plaintiff and a reasonable
                  24
                           consumer. Plaintiff would not have purchased the Products, or would not have paid as much for
                  25
                           the Products, but for Defendant’s false representations that the Products are recyclable. Plaintiff
                  26
                           has thus suffered injury in fact and lost money or property as a direct result of Defendant’s
                  27
                           misrepresentations and material omissions.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -21-
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 23 of 30



                    1             70.     By committing the acts alleged above, Defendant has engaged in fraudulent
                    2      business acts and practices, which constitute unfair competition within the meaning of Business
                    3      & Professions Code § 17200.
                    4             71.     An action for injunctive relief and restitution is specifically authorized under
                    5      Business & Professions Code § 17203.
                    6             Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                    7                                       FOURTH CAUSE OF ACTION
                    8                    (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                   Alleges Violations of California Business & Professions Code § 17200, et seq.
                    9                                  Based on Commission of Unlawful Acts)
                  10
                                  72.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 71 of
                  11
                           this Complaint.
                  12
                                  73.     The violation of any law constitutes an unlawful business practice under Business
                  13
                           & Professions Code § 17200.
                  14
                                  74.     As detailed more fully in the preceding paragraphs, the acts and practices alleged
                  15
                           herein were intended to or did result in the sale of the Products in violation of the CLRA,
                  16
                           California Civil Code §1750, et seq., and specifically California Civil Code § 1770(a)(5),
                  17
                           § 1770(a)(7) and § 1770(a)(9).
                  18
                                  75.     Defendant’s conduct also violates Section 5 of the Federal Trade Commission Act
                  19
                           (“FTC Act”), 15 U.S.C. § 45, which prohibits unfair methods of competition and unfair or
                  20
                           deceptive acts or practices in or effecting commerce. By misrepresenting that the Products are
                  21
                           recyclable, Defendant is violating Section 5 of the FTC Act.
                  22
                                  76.     Defendant’s conduct also violates California Business & Professions Code
                  23
                           § 17500, which prohibits knowingly making, by means of any advertising device or otherwise,
                  24
                           any untrue or misleading statement with the intent to sell a product or to induce the public to
                  25
                           purchase a product. By misrepresenting that the Products are recyclable, Defendant is violating
                  26
                           Business & Professions Code § 17500.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -22-
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 24 of 30



                    1             77.     Defendant’s conduct also violates California Business & Professions Code
                    2      § 17580.5, which makes it unlawful for any person to make any untruthful, deceptive or
                    3      misleading environmental marketing claim. Pursuant to § 17580.5, the term “environmental
                    4      marketing claim” includes any claim contained in the Green Guides. 16 C.F.R. § 260.1, et seq.
                    5      Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a
                    6      product or package is recyclable. A product or package shall not be marketed as recyclable
                    7      unless it can be collected, separated, or otherwise recovered from the waste stream through an
                    8      established recycling program for reuse or use in manufacturing or assembling another item.” 16
                    9      C.F.R. § 260.12(a). By misrepresenting that the Products are recyclable as described above,
                  10       Defendant is violating Business & Professions Code § 17580.5.
                  11              78.     Defendant’s conduct is also a breach of warranty. Defendant’s representations that
                  12       the Products are recyclable constitute affirmations of fact made with regard to the Products, as
                  13       well as descriptions of the Products, that are part of the basis of the bargain between Defendant
                  14       and purchasers of the Products. Because those representations are material, false and misleading,
                  15       Defendant has breached its express warranty as to the Products and has violated California
                  16       Commercial Code § 2313.
                  17              79.     By violating the CLRA, the FTC Act, Business & Professions Code §§ 17500 and
                  18       17580.5, and California Commercial Code § 2313, Defendant has engaged in unlawful business
                  19       acts and practices which constitute unfair competition within the meaning of Business &
                  20       Professions Code § 17200. Plaintiff would not have purchased the Products, or would not have
                  21       paid as much for Products, but for Defendant’s unlawful business practices. Plaintiff has thus
                  22       suffered injury in fact and lost money or property as a direct result of Defendant’s
                  23       misrepresentations and material omissions.
                  24              80.     An action for injunctive relief and restitution is specifically authorized under
                  25       Business & Professions Code § 17203.
                  26              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.

                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -23-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 25 of 30



                    1                                         FIFTH CAUSE OF ACTION
                    2                   (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                   Alleges Violations of California Business & Professions Code § 17200, et seq.
                    3                                   Based on Unfair Acts and Practices)
                    4
                                  81.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 80 of
                    5
                           this Complaint.
                    6
                                  82.     Under California Business & Professions Code § 17200, any business act or
                    7
                           practice that is unethical, oppressive, unscrupulous or substantially injurious to consumers, or that
                    8
                           violates a legislatively declared policy, constitutes an unfair business act or practice.
                    9
                                  83.     Defendant has engaged and continues to engage in conduct which is immoral,
                  10
                           unethical, oppressive, unscrupulous and substantially injurious to consumers. This conduct
                  11
                           includes, but is not limited to, advertising and marketing the Products as recyclable when they are
                  12
                           not. By taking advantage of consumers concerned about the environmental impacts of plastic
                  13
                           waste, Defendant’s conduct, as described herein, far outweighs the utility, if any, of such conduct.
                  14
                                  84.     Defendant has engaged and continues to engage in conduct that violates the
                  15
                           legislatively declared policy of the CLRA against misrepresenting the characteristics, uses,
                  16
                           benefits and quality of goods for sale. Defendant has further engaged, and continues to engage, in
                  17
                           conduct that violates the legislatively declared policy of Cal. Pub. Res. Code § 42355.5 against
                  18
                           deceiving or misleading consumers about the environmental impact of plastic products.
                  19
                                  85.     Defendant’s conduct also violates the policy of the Green Guides. The Green
                  20
                           Guides mandate that “[a] product or package shall not be marketed as recyclable unless it can be
                  21
                           collected, separated, or otherwise recovered from the waste stream through an established
                  22
                           recycling program for reuse or use in manufacturing or assembling another item.” 16 C.F.R.
                  23
                           § 260.12(a). It further states that “[a]n item that is made from recyclable material, but because of
                  24
                           its shape, size or some other attribute is not accepted in recycling programs, should not be
                  25
                           marketed as recyclable.” 16 C.F.R. § 260.12(d). As explained above, the Products cannot be
                  26
                           recycled. Nonetheless, some recycling facilities may accept the Products even though they must
                  27
                           eventually send the Products to a landfill. It is unfair for Defendant to make a recyclable claim
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -24-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 26 of 30



                    1      based on the fact that some recycling facilities may accept the Products, despite the recycling
                    2      facilities’ inability to actually recycle the Products. Moreover, consumers believe that products
                    3      are recyclable when they are accepted by a recycling program, even if the recycling facilities end
                    4      up sending the products to a landfill. Taking advantage of consumer perception of recycling
                    5      programs violates the policy of the Green Guides.
                    6             86.     Defendant’s conduct, including failing to disclose that the Products will end up in
                    7      landfills and not be recycled, is substantially injurious to consumers. Such conduct has caused
                    8      and continues to cause substantial injury to consumers because consumers would not have
                    9      purchased the Products but for Defendant’s representations that the Products are
                  10       recyclable. Consumers are concerned about environmental issues in general and plastic waste in
                  11       particular and Defendant’s representations are therefore material to such consumers. Misleading
                  12       consumers — and instructing them to follow cumbersome instructions in order to recycle the
                  13       Products even though the Products will end up in a landfill despite those efforts — causes injury
                  14       to such consumers that is not outweighed by any countervailing benefits to consumers or
                  15       competition. Indeed, no benefit to consumers or competition results from Defendant’s conduct.
                  16       Defendant gains an unfair advantage over its competitors, whose advertising must comply with
                  17       the CLRA, Cal. Pub. Res. Code § 42355.5, the FTC Act, Cal. Business & Professions Code §
                  18       17508, and the Green Guides. Since consumers reasonably rely on Defendant’s representations
                  19       of the Products and injury results from ordinary use of the Products, consumers could not have
                  20       reasonably avoided such injury.
                  21              87.     Although Defendant knows that the Products are not ultimately recycled,
                  22       Defendant failed to disclose that fact to Plaintiff and the Class.
                  23              88.     By committing the acts alleged above, Defendant has engaged in unfair business
                  24       acts and practices which constitute unfair competition within the meaning of California Business
                  25       & Professions Code § 17200.
                  26              89.     An action for injunctive relief and restitution is specifically authorized under
                  27       California Business & Professions Code § 17203.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -25-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 27 of 30



                    1             90.      Plaintiff would not have purchased the Products, or would not have paid as much
                    2      for Products, but for Defendant’s unfair business practices. Plaintiff has thus suffered injury in
                    3      fact and lost money or property as a direct result of Defendant’s misrepresentations and material
                    4      omissions.
                    5             Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                    6                                        SIXTH CAUSE OF ACTION
                    7                  (Plaintiff, on Behalf of Herself and the Class, Alleges Unjust Enrichment)
                    8             91.      Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 90 of
                    9      this Complaint.
                  10              92.      Plaintiff and the Class members conferred benefits on Defendant by purchasing the
                  11       Products.
                  12              93.      Defendant has knowledge of such benefits.
                  13              94.      Defendant voluntarily accepted and retained the benefits conferred.
                  14              95.      Defendant has been unjustly enriched in retaining the revenues derived from
                  15       Plaintiff’s and the Class members’ purchases of the Products.
                  16              96.      Retention of that money under these circumstances is unjust and inequitable
                  17       because Defendant falsely and misleadingly represented through its labeling, advertising and
                  18       marketing materials that the Products are recyclable, when the Products are not in fact recyclable.
                  19              97.      These misrepresentations and omissions caused injuries to Plaintiff and the Class
                  20       members because they would not have purchased the Products, or would not have paid as much
                  21       for the Products, had they known that the Products are not recyclable.
                  22              98.      Because Defendant’s retention of the non-gratuitous benefits conferred to it by
                  23       Plaintiff and the Class members is unjust and inequitable, Defendant ought to pay restitution to
                  24       Plaintiff and the Class members for its unjust enrichment.
                  25              99.      As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and
                  26       the Class members are entitled to restitution or disgorgement in an amount to be proved at trial.
                  27              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                           -26-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 28 of 30



                    1                                           PRAYER FOR RELIEF
                    2             WHEREFORE, Plaintiff prays for judgment and relief against Defendant as follows:
                    3             A.       That the Court declare this a class action;
                    4             B.       That the Court preliminarily and permanently enjoin Defendant from conducting
                    5      its business through the unlawful, unfair or fraudulent business acts or practices, untrue and
                    6      misleading advertising, and other violations of law described in this Complaint;
                    7             C.       That the Court order Defendant to conduct a corrective advertising and
                    8      information campaign advising consumers that the Products do not have the characteristics, uses,
                    9      benefits and quality Defendant has claimed;
                  10              D.       That the Court order Defendant to cease and refrain from marketing and promotion
                  11       of the Products that state or imply that the Products are recyclable;
                  12              E.       That the Court order Defendant to implement whatever measures are necessary to
                  13       remedy the unlawful, unfair or fraudulent business acts or practices, untrue and misleading
                  14       advertising and other violations of law described in this Complaint;
                  15              F.       That the Court order Defendant to notify each and every Class member of the
                  16       pendency of the claims in this action in order to give such individuals an opportunity to obtain
                  17       restitution and damages from Defendant;
                  18              G.       That the Court order Defendant to pay restitution to restore all Class members all
                  19       funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair or
                  20       fraudulent business act or practice, untrue or misleading advertising, plus pre- and post-judgment
                  21       interest thereon;
                  22              H.       That the Court order Defendant to disgorge all money wrongfully obtained and all
                  23       revenues and profits derived by Defendant as a result of its acts or practices as alleged in this
                  24       Complaint;
                  25              I.       That the Court award damages to Plaintiff and the Class to compensate them for
                  26       the conduct alleged in this Complaint;
                  27              J.       That the Court award punitive damages pursuant to California Civil Code
                  28       § 1780(a)(4);
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -27-
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                            Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 29 of 30



                    1             K.     That the Court grant Plaintiff her reasonable attorneys’ fees and costs of suit
                    2      pursuant to California Code of Civil Procedure § 1021.5, California Civil Code § 1780(d), the
                    3      common fund doctrine, or any other appropriate legal theory; and
                    4             L.     That the Court grant such other and further relief as may be just and proper.
                    5                                              JURY DEMAND
                    6                    Plaintiff demands a trial by jury on all causes of action so triable.
                    7

                    8      Dated: December 28, 2018                     Respectfully submitted,
                    9
                                                                        LEXINGTON LAW GROUP
                  10

                  11
                                                                         /s/   Howard Hirsch
                  12                                                    Howard Hirsch (State Bar No. 213209)
                                                                        Ryan Berghoff (State Bar No. 308812)
                  13                                                    LEXINGTON LAW GROUP
                                                                        503 Divisadero Street
                  14                                                    San Francisco, CA 94117
                  15                                                    Telephone: (415) 913-7800
                                                                        Facsimile: (415) 759-4112
                  16                                                    hhirsch@lexlawgroup.com
                                                                        rbergoff@lexlawgroup.com
                  17
                                                                        Attorneys for Plaintiff
                  18                                                    KATHLEEN SMITH
                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                          -28-
                                                          FIRST AMENDED CLASS ACTION COMPLAINT
      Case 4:18-cv-06690-HSG Document 20 Filed 12/28/18 Page 30 of 30



 1                                    CERTIFICATE OF SERVICE
 2          I, Howard Hirsch, an attorney, hereby certify that on December 28, 2018, I caused a

 3 complete and accurate copy of the foregoing document to be served via this Court’s ECM/ECF

 4 notification system, which will serve electronically to all participants in this case.

 5

 6                                                 /s/ Howard Hirsch
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      -1-
                 FIRST AMENDED CLASS ACTION COMPLAINT – Case No. 4:18-cv-06690-HSG
